DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Faris on 23 August 2022.

The application has been amended as follows: 

1. (Currently Amended)  A system-on-a-chip for an autonomous vehicle including:
at least one central processing unit (CPU) cluster or CPU complex supporting virtualization, wherein the CPU cluster or CPU complex is configured to perform serial work, and includes multiple CPU cores and associated L2 caches and comprises processing cores that support simplified power state entry sequences in software with work offloaded to microcode,
at least one graphics processing unit (GPU) providing massively parallel processing, 
an embedded hardware accelerator cluster comprising:
	at least one deep learning hardware-based accelerator configured to execute neural networks, and
	a programmable vision accelerator; and
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by the system-on-the-chip, configure the system-on-a­chip to operate as an autonomous vehicle controller configured to receive camera sensor data and LIDAR sensor data,
wherein the at least one CPU cluster or complex supporting virtualization, the at least one GPU providing massively parallel processing, the at least one programmable vision accelerator, and the at least one deep learning hardware-based accelerator configured to execute neural etworks comprising the system-on-a-chip interoperate to process  at least the received camera sensor data and the LIDAR sensor data to perform lane detection.

2. (Previously Presented) The system-on-a-chip of claim 1 wherein the system-on-a-chip is structured and designed to enable the autonomous vehicle controller to be substantially compliant with level 5 full autonomous driving as defined by SAE specification J3016.

3. (Previously Presented) The system-on-a-chip of claim 1 wherein the system-on-a-chip is structured and designed to enable the autonomous vehicle controller to be substantially compliant with integrity level "D" defined by ISO Standard 26262.

4. (Currently Amended)  A system-on-a-chip for an autonomous vehicle including:
at least one central processing unit (CPU) supporting virtualization,
at least one graphics processing unit (GPU) providing massively parallel processing that is programmable and uses a tensor instruction set including at least eight streaming processors each with at least a L1 cache and sharing an L2 cache, wherein each streaming processor incorporate a number of mixed-precision processing cores partitioned into multiple processing blocks, wherein each streaming processor includes independent thread scheduling capability, 
at least one programmable vision accelerator,
at least one deep learning accelerator configured to execute neural networks, and
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by system-on-the-chip, configure the system-on-a­chip to operate as an autonomous vehicle controller configured to receive LIDAR sensor data,
wherein the at least one CPU supporting virtualization, the at least one GPU providing massively parallel processing, the at least one programmable vision accelerator, and the at least one deep learning accelerator configured to execute neural networks comprising the system-on-a-chip interoperate to process the LIDAR sensor data and a trajectory estimation to provide an object perceptor that perceives object affordances.

5. (Previously Presented) The system-on-a-chip of claim 4 wherein the at least one CPU, the at least one GPU, the at least one programmable vision accelerator, and the at least one deep learning accelerator configured to execute neural networks are structured and interconnected to enable the autonomous vehicle controller to be substantially compliant with integrity level "D" defined by Standard 26262 of the International Organization for Standardization.

6-52. (Cancelled)  

53. (Previously Presented)   The system-on-a-chip of claim 4 wherein the system-on-a-chip is configured for controlling an autonomous vehicle and includes at least one memory device connected to the system-on-a-chip, the memory device storing instructions that when executed by the CPU, the GPU and a neural network accelerated by the deep learning accelerator, provides autonomous vehicle control that is substantially compliant with Automotive Safety Integrity Level  D defined by Standard 26262 of the International Organization for Standardization, wherein the CPU and GPU are further configured to provide a navigator for executing a route plan generated based at least in part on a world model maintained based on perceived affordances from one or more perceptors, wherein the navigator comprises:
a route planner for generating a route plan based on the world model;
a control planner for generating one or more control operations  to  complete  a route based on the route plan; and
an actuator interface for performing the one or more control operations to execute the route plan.

54-59 (Cancelled).

60. (Currently Amended) The system-on-a-chip of claim 1 wherein the fast CPU cluster or CPU complex includes at least eight CPU cores in a coherent multi-processor configuration.

61. (Currently Amended)  The system-on-a-chip of claim 60 wherein the 

62. (Previously Presented)  The  system-on-a-chip of claim 60 wherein the CPU cores are organized as four dual-core clusters, wherein each cluster has a dedicated Level 2 (L2) unified cache. 

63. (Currently Amended)  The  system-on-a-chip of claim 60 further including  a high-speed coherency fabric that connects the 

64. (Currently Amended)  The system-on-a-chip of claim 59 1 further including individual hardware blocks that are clock-gated automatically when idle, including plural core clocks that are gated when a corresponding CPU core is not actively executing instructions due to execution of WFI (Wait for interrupt)/WFE (Wait for event) instructions.

65. (Currently Amended)  The system-on-a-chip of claim 1 wherein each core is independently power-gated.

66. (Currently Amended)  The system-on-a-chip of claim 1 wherein each core cluster is independently clock-gated and all cores are clock-gated or power-gated.

67. (Currently Amended)  The system-on-a-chip of claim 1 wherein each core cluster is independently power-gated and all cores are power-gated.

68. (Currently Amended) The system-on-a-chip of claim 1 wherein the expected wakeup times are specified, and hardware/microcode determines power states to enter for different hierarchical hardware levels of the system-on-a-chip. 

69. (Currently Amended) The system-on-a-chip of claim 1 wherein the 

70. (Previously Presented)  The system-on-a-chip of claim 1 wherein the at least one GPU providing massively parallel processing is programmable and the deep learning accelerator comprises a tensor processing unit configured to execute the neural networks based on an tensor instruction set. 

71. (Previously Presented)  The system-on-a-chip of claim 70 wherein the at least one GPU includes at least eight streaming multiprocessors, each with at least a L1 cache and sharing an L2 cache. 

72. (Previously Presented)  The system-on-a-chip of claim 71 wherein the at least one GPU is power-optimized for performance in automotive embedded use applications. 

73. (Previously Presented)  The system-on-a-chip of claim 72 wherein the at least one GPU is fabricated on a FinFET (Fin field effect transistor) high-performance manufacturing process. 
74. (Previously Presented)  The system-on-a-chip of claim 71 wherein each streaming multiprocessor incorporates a number of mixed-precision processing cores partitioned into multiple processing blocks. 

75. (Previously Presented)  The system-on-a-chip of claim 74 wherein each of the processing blocks comprises FP32 Cores, FP64 Cores, INT32 Cores, mixed-precision Tensor Cores, an instruction cache, a warp scheduler, a dispatch unit, and a Register File. 

76. (Previously Presented)  The system-on-a-chip of claim 74 wherein each of the processing blocks includes independent parallel integer and floating-point data paths, providing for efficient execution of workloads with a mix of computation and addressing calculations. 

77.  (Previously Presented)  The system-on-a-chip of claim 74 wherein each streaming processor includes independent thread scheduling capability. 

78.  (Previously Presented)  The system-on-a-chip of claim 74 wherein each streaming processor includes a combined L1 data cache and shared memory unit.

79. (Previously Presented)  A system-on-a-chip for an autonomous vehicle including:
at least one central processing unit (CPU) supporting virtualization,
at least one graphics processing unit (GPU) providing massively parallel processing, 
a Level 3 cache available to both the at least one CPU and the at least one GPU, an embedded hardware accelerator cluster comprising:
at least one deep learning hardware-based accelerator configured to execute neural networks, and 
a programmable vision accelerator; and
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by the system-on-the-chip, configure the system-on-a­chip to operate as an autonomous vehicle controller configured to receive camera sensor data and LIDAR sensor data,
wherein the at least one CPU supporting virtualization, the at least one GPU providing massively parallel processing, the at least one programmable vision accelerator, and the at least one deep learning hardware-based accelerator configured to execute neural networks comprising  the system-on-a-chip interoperate to process  at least the received camera sensor data and the LIDAR sensor data to perform lane detection.

80. (Previously Presented)  The system-on-a-chip of claim 79 wherein the L3 cache comprises a write-back cache which keeps track of cache lines in MEI states. 

81. (Previously Presented)  The system-on-a-chip of claim 80 wherein the L3 cache comprises at least 4 MB.

82. (Previously Presented)  A system-on-a-chip for an autonomous vehicle including:
at least one central processing unit (CPU) supporting virtualization,
at least one graphics processing unit (GPU) providing massively parallel processing, wherein the at least one GPU includes real time ray tracing hardware-based acceleration to determine positions and extents of objects,
an embedded hardware accelerator cluster comprising:
at least one deep learning hardware-based accelerator configured to execute neural networks, and
a programmable vision accelerator; and
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by the system-on-the-chip, configure the system-on-a­chip to operate as an autonomous vehicle controller configured to receive camera sensor data and LIDAR sensor data,
wherein the at least one CPU supporting virtualization, the at least one GPU providing massively parallel processing, the at least one programmable vision accelerator, and the at least one deep learning hardware-based accelerator configured to execute neural networks comprising the system-on-a-chip interoperate to process  at least the received camera sensor data and the LIDAR sensor data to perform lane detection. 

83. (Previously Presented)  The system-on-a-chip of claim 1 wherein the at least one deep learning accelerator includes one or more tensor processing units.

84. (Previously Presented)  The system-on-a-chip of claim 83 wherein the one or more tensor processing units are configured for single-instance convolution function supporting INT8/INT16/FP16 data type for both features and weights.

85. (Previously Presented)  The system-on-a-chip of claim 1 wherein the at least one programmable vision accelerator is configured to accelerate computer vision algorithms for autonomous driving, the programmable vision accelerator comprising at least one reduced instruction set computer ("RISC") core, at least one direct memory access (DMA) circuit, and at least one vector processor.

86. (Previously Presented)  The system-on-a-chip of claim 85 wherein the DMA circuit supports at least six dimensions of addressing.

87. (Previously Presented)  The system-on-a-chip of claim 85 wherein the vector processor is configured to perform semi-dense or dense regular computation.

88. (Currently Amended)  The system-on-a-chip of claim 4 wherein the at least one CPU supporting virtualization comprises a 

89. (Currently Amended)  The system-on-a-chip of claim 88 wherein the 

90. (Currently Amended) The system-on-a-chip of claim 89 wherein the 
91. (Currently Amended)  The system-on-a-chip of claim 90 wherein the 

92. (Previously Presented)  The  system-on-a-chip of claim 90 wherein the CPU cores are organized as four dual-core clusters, wherein each cluster has a dedicated Level 2 (L2) unified cache. 

93. (Currently Amended)  The  system-on-a-chip of claim 90 further including  a high-speed coherency fabric that connects the 

94. (Previously Presented)  The system-on-a-chip of claim 89 further including individual hardware blocks that are clock-gated automatically when idle, including plural core clocks that are gated when a corresponding CPU core is not actively executing instructions due to execution of WFI (Wait for interrupt)/WFE (Wait for event)instructions.

95. (Previously Presented)  The system-on-a-chip of claim 89 wherein each core is independently power-gated.

96. (Previously Presented)  The system-on-a-chip of claim 89 wherein each core cluster is independently clock-gated and all cores are clock-gated or power-gated.

97. (Previously Presented)  The system-on-a-chip of claim 89 wherein each core cluster is independently power-gated and all cores are power-gated.

98. (Currently Amended) The system-on-a-chip of claim 89 wherein the

99. (Currently Amended) The system-on-a-chip of claim 89 wherein the 

100. (Cancel)  

101. (Cancel)  

102. (Currently Amended)  The system-on-a-chip of claim 4 wherein the at least one GPU is power-optimized for performance in automotive embedded use applications. 

103. (Previously Presented)  The system-on-a-chip of claim 102 wherein the at least one GPU is fabricated on a FinFET (Fin field effect transistor) high-performance manufacturing process.

104. (Cancel)  

105. (Currently Amended)  The system-on-a-chip of claim 4 wherein each of the processing blocks comprises FP32 Cores, FP64 Cores, INT32 Cores, mixed-precision Tensor Cores, an instruction cache, a warp scheduler, a dispatch unit, and a Register File. 

106. (Currently Amended)  The system-on-a-chip of claim 4 wherein each of the processing blocks includes independent parallel integer and floating-point data paths, providing for efficient execution of workloads with a mix of computation and addressing calculations. 

107.  (Cancel)  

108.  (Currently Amended)  The system-on-a-chip of claim 4 wherein each streaming processor includes a combined L1 data cache and shared memory unit.

109. (Previously Presented)  A system-on-a-chip for an autonomous vehicle including:
at least one central processing unit (CPU) supporting virtualization,
at least one graphics processing unit (GPU) providing massively parallel processing, 
a Level 3 cache available to both the at least one CPU and the at least one GPU, 
at least one programmable vision accelerator,
at least one deep learning accelerator configured to execute neural networks, and
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by system-on-the-chip, configure the system-on-a­chip to operate as an autonomous vehicle controller configured to receive LIDAR sensor data,
wherein the at least one CPU supporting virtualization, the at least one GPU providing massively parallel processing, the at least one programmable vision accelerator, and the at least one deep learning accelerator configured to execute neural networks comprising the system-on-a-chip interoperate to process the LIDAR sensor data and a trajectory estimation to provide an object perceptor that perceives object affordances.

110. (Previously Presented)  The system-on-a-chip of claim 109 wherein the L3 cache comprises a write-back cache which keeps track of cache lines in MEI states. 

111. (Previously Presented)  The system-on-a-chip of claim 110 wherein the L3 cache comprises at least 4 MB.

112. (Previously Presented)  A system-on-a-chip for an autonomous vehicle including:
at least one central processing unit (CPU) supporting virtualization,
at least one graphics processing unit (GPU) providing massively parallel processing, the at least one GPU including real time ray tracing hardware-based acceleration to determine positions and extents of objects,
at least one programmable vision accelerator,
at least one deep learning accelerator configured to execute neural networks, and
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by system-on-the-chip, configure the system-on-a­chip to operate as an autonomous vehicle controller configured to receive LIDAR sensor data,
wherein the at least one CPU supporting virtualization, the at least one GPU providing massively parallel processing, the at least one programmable vision accelerator, and the at least one deep learning accelerator configured to execute neural networks comprising the system-on-a-chip interoperate to process the LIDAR sensor data and a trajectory estimation to provide an object perceptor that perceives object affordances. 

113. (Currently Amended)  A system-on-a-chip of claim 112 







114. (Previously Presented)  The system-on-a-chip of claim 113 wherein the one or more tensor processing units are configured for single-instance convolution function supporting INT8/INT16/FP16 data type for both features and weights.

115. (Previously Presented)  The system-on-a-chip of claim 4 wherein the programmable vision accelerator is configured to accelerate computer vision algorithms for autonomous driving, the programmable vision accelerator comprising at least one reduced instruction set computer ("RISC") core, at least one direct memory access (DMA) circuit, and at least one vector processor.

116. (Previously Presented)  A system-on-a-chip for an autonomous vehicle including:
at least one central processing unit (CPU) supporting virtualization,
at least one graphics processing unit (GPU) providing massively parallel processing, 
at least one programmable vision accelerator,
at least one deep learning accelerator configured to execute neural networks, and
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by system-on-the-chip, configure the system-on-a­chip to operate as an autonomous vehicle controller configured to receive LIDAR sensor data,
wherein the at least one CPU supporting virtualization, the at least one GPU providing massively parallel processing, the at least one programmable vision accelerator, and the at least one deep learning accelerator configured to execute neural networks comprising the system-on-a-chip interoperate to process the LIDAR sensor data and a trajectory estimation to provide an object perceptor that perceives object affordances,
wherein the programmable vision accelerator is configured to accelerate computer vision algorithms for autonomous driving, the programmable vision accelerator comprising at least one reduced instruction set computer ("RISC") core, at least one direct memory access (DMA) circuit configured to support at least six dimensions of addressing, and at least one vector processor. 

117. (Previously Presented)  A system-on-a-chip for an autonomous vehicle including:
at least one central processing unit (CPU) supporting virtualization,
at least one graphics processing unit (GPU) providing massively parallel processing, 
at least one programmable vision accelerator,
at least one deep learning accelerator configured to execute neural networks, and
at least one memory device interface structured to connect the system-on-a-chip to at least one memory device storing instructions that when executed by system-on-the-chip, configure the system-on-a­chip to operate as an autonomous vehicle controller configured to receive LIDAR sensor data,
wherein the at least one CPU supporting virtualization, the at least one GPU providing massively parallel processing, the at least one programmable vision accelerator, and the at least one deep learning accelerator configured to execute neural networks comprising the system-on-a-chip interoperate to process the LIDAR sensor data and a trajectory estimation to provide an object perceptor that perceives object affordances,
wherein the programmable vision accelerator is configured to accelerate computer vision algorithms for autonomous driving, the programmable vision accelerator comprising at least one reduced instruction set computer ("RISC") core, at least one direct memory access (DMA) circuit, and a  vector processor  configured to perform semi-dense or dense regular computation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a system including at least one CPU and one GPU with vision accelerator, and deep learning accelerator which utilize collected LIDAR sensor data to process the data using CPU and GPU and neural network processing to trajectory of object, lane detection and other driving related vision tasks.
The most remarkable prior arts are Heinla et al. (US 10282995), Iagnemma et al. (US 10829116), Chen et al. (US 9710714) and Li Du and Yuan Du (Hereinafter Du) (https://www.intechopen.com/chapters/58659).
Heinla et al. is directed to a collision avoidance method and system for a mobile robot crossing a road. When a mobile robot approaches a road, it senses road conditions via at least one first sensor, and initiates road crossing if the road conditions are deemed suitable for crossing. As it crosses the road, the mobile robot senses, via at least one second sensor, a change in the road conditions indicating the presence of at least one hazardous moving object. In response to determining that at least one hazardous object in present, the mobile robot initiates a collision avoidance maneuver. A mobile robot configured to avoid collisions while crossing a road includes: at least one first sensor configured to sense road conditions, at least one second sensor configured to sense road conditions, and a processing component configured to carry out one or more collision avoidance maneuvers.
Iagnemma et al. is directed to information is received that identifies or defines a function-related feature of an environment of a vehicle. Function-related information is generated that corresponds to the function-related feature.
Chen et al. is directed to point cloud data is received and a ground plane is segmented. A two-dimensional image of the segmented ground plane is generated based on intensity values of the segmented ground plane. Lane marking candidates are determined based on intensity within the generated two-dimensional image. Image data is received and the generated two-dimensional image is registered with the received image data. Lane marking candidates of the received image data are determined based on the lane marking candidates of the registered two-dimensional image. Image patches are selected from the two-dimensional image and from the received image data based on the determined lane markings. Feature maps including selected image patches from the registered two-dimensional image and received data are generated. The set of feature maps are sub-sampled, and a feature vector is generated based on the set of feature maps. Lane markings are determined from the generated feature vector.
Li Du and Yuan Du is directed to machine learning is widely used in many modern artificial intelligence applications. Various hardware platforms are implemented to support such applications. Among them, graphics processing unit (GPU) is the most widely used one due to its fast computation speed and compatibility with various algorithms. Field programmable gate arrays (FPGA) show better energy efficiency compared with GPU when computing machine learning algorithm at the cost of low speed. Finally, various application specific integrated circuit (ASIC) architecture is proposed to achieve the best energy efficiency at the cost of less reconfigurability which makes it suitable for special kinds of machine learning algorithms such as a deep convolutional neural network. Finally, analog computing shows a promising methodology to compute largesized machine learning algorithm due to its low design cost and fast computing speed; however, due to the requirement of the analog-to-digital converter (ADC) in the analog computing, this kind of technique is only applicable to low computation resolution, making it unsuitable for most artificial intelligence (AI) applications.
All the prior arts either individually or in combination does not teach all the elements of independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662